Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.

Claims
Claims 1, 8, and 15 are amended. Claims 1-20 are pending. Claims 1-4, 7-11, and 14-18 are rejected in the application. 

Allowable Subject Matter
Claims 5, 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments

Applicant Argues 
Accordingly, claim 1 is patentable over Muller and Skidmore, alone or in combination. Furthermore, independent claims 8 and 15 are patentable over Muller and Skidmore, alone or in combination, for similar reasons to claim 1 and further in view of their own respective features. Still further, claims 2, 3, and 7, which depend from claim 1, claims 9, 10, and 14, which depend from claim 8, and claims 16 and 17, which depend from claim 15, are patentable over Muller and Skidmore, alone or in combination, for at least the reasons provided for their respective base independent claims, and further in view of their own features. Accordingly, Applicant respectfully requests that this rejection of claims 1-3, 7-10, and 14-17 under 35 U.S.C. § 103 be reconsidered and withdrawn.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-4, 7-11, and 14-18 have been considered but are moot in view of the new ground(s) of rejection.
 
Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 2, 3, 7, 8, 9, 10, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. U.S. Patent Publication (2010/0228730; hereinafter: Muller) in view of Skidmore et al. U.S. Patent (9,996,535; hereinafter: Skidmore) and further in view of Rajamanthiram et al. U.S. Patent Publication (2013/0138744; hereinafter: Rajamanthiram)

Claims 1, 8, and 15
	As to claims 1, 8, and 15, Muller discloses a system, comprising: 
at least one processor circuit (paragraph[0012], “These computer program instructions may be provided to a processor of a general purpose computer…etc.”); and 
at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising(paragraph[0012], “These computer program instructions may be provided to a processor of a general purpose computer…etc.”): 
a tag engine configured to receive a request for an effective tag associated with a data object stored in a hierarchy of data objects (paragraph[0015], “In method 100, a first set of tags can be obtained from documents in an internal repository and a second set of tags from documents in an external repository. Each set of tags can be compiled into tag sets representing tags from the internal repository and the external repository…etc.”), the data objects in the hierarchy having a plurality of associated applied tags (paragraph[0018], “where the internal and external repository containing tagged documents can be identified…etc.”);

Muller does not appear to explicitly disclose 
the data objects including files and folders,
an applied tag determiner configured to determine applied tags associated with data objects in a hierarchical path of the data object in the hierarchy, the hierarchical path comprising a subset of the data objects in the hierarchy; and 
an effective tag determiner configured to determine the effective tag based at least on attributes associated with the determined applied tags, 
the tag engine further configured to provide the determined effective tag subsequent to determining the effective tag.

However, Skidmore discloses the data objects including files and folders (figures 1, 2B, and 2C, column 4, lines 28-59, “navigation bar 202 indicates that user interface 200 may be presenting the root node of the library, which may correspond to the hierarchical data organization 100…etc.”),
an effective tag determiner configured to determine the effective tag based at least on attributes associated with the determined applied tags (column 14, lines 46-57, “where organization service 410 determines hierarchical content metadata…For example, tags and/or document content metadata from a set of document may be analyzed to select tags…etc.”), 
the tag engine further configured to provide the determined effective tag subsequent to determining the effective tag (column 15, lines 13-54, “organization service 410 determines that the tag for the particular node…organization service 410 selects and/or determines a label and/or tag…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muller with the teachings of Skidmore to tag documents in a file system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muller with the teachings of Skidmore to efficiently organize and present documents to users (Skidmore: column 1, lines 1-11).

The combination of Muller and Skidmore discloses does not appear to explicitly disclose an applied tag determiner configured to determine applied tags associated with data objects in a hierarchical path of the data object in the hierarchy, the hierarchical path comprising a subset of the data objects in the hierarchy;

However, Rajamanthiram discloses an applied tag determiner configured to determine applied tags associated with data objects in a hierarchical path of the data object in the hierarchy (Figures 4 and 5, paragraph[0074], “In one embodiment, an automatic tag may be a hierarchical tag. For example, a file may include a "document" tag, a "word file" tag, a "document/word file" hierarchical tag, or the like. However, embodiments are not so limited, but rather, any suitable number, type, combination, or the like, of tags may be employed…etc.”), the hierarchical path comprising a subset of the data objects in the hierarchy (Figures 4 and 5, paragraph[0080], “In one non-limiting example, assume "Hello from Europe" is a previously generated automatic tag and "How was your trip to Europe" is a current automatic tag. Since both tags include the common term Europe, "Europe" may be automatically generated as a common tag. In one embodiment, the other tags may be modified to be sublevel hierarchical tags of the common tag, i.e. "Europe/Hello from Europe" and "Europe/How was your trip to Europe."…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muller with the teachings of Skidmore and Rajamanthiram to create hierarchical tags which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muller with the teachings of Skidmore and Rajamanthiram to enable tagging of message attachment files to enable fast maneuvering of messages attachment files for a message service (Rajamanthiram: paragraph[0001]).

Claims 2, 9, and 16
As to claim 2, 9, and 16, the combination of Muller, Skidmore, and Rajamanthiram discloses all the elements in claim 8, as noted above, Skidmore further disclose wherein an applied tag of the determined applied tags is inherited from another data object in the path (column 15, lines 39-54, “For example, organization service 410 selects and/or determines a label and/or tag for the first node…etc.”)


3, 10, and 17
As to claim 3, 10, and 17, the combination of Muller, Skidmore, and Rajamanthiram discloses all the elements in claim 8, as noted above, Muller further disclose wherein the attributes associated with an applied tag comprise at least one of: a confidence level (figure 2, paragraph[0022], “a confidence rating 234 can be established to indicate the degree of accuracy for inferring the tag association to sensitive…etc.”); an applied date at which the applied tag was associated with a corresponding data object; or a hierarchical depth of the associated data object in the hierarchy.

7 and 14
As to claim 7 and 14, the combination of Muller, Skidmore, and Rajamanthiram discloses all the elements in claim 8, as noted above, Muller further disclose wherein the request includes a resource identifier of the data object that specifies the data object and the data objects in the path of the data object in the hierarchy, and wherein the applied tag determiner is configured to: 
issue a query to a data structure that associates the data object and each of the data objects in the path of the data object in the hierarchy with respective applied tags (column 3, lines 55-67, “an efficient hierarchical data organization and/or structure, which may have been generated at least in part by an organization service…organization 100 may include three children nodes 104A-104C, which may correspond to three categories and/or tags common to all items in the collection…etc.”); and 
receive a response that includes the respective applied tags for the data object and each of the data objects in the path of the data object in the hierarchy, the respective applied tags for the data object and each of the data objects in the path of the data object in the hierarchy being the determined plurality of applied tags (figure 7, column 15, lines 39-54, “For example, organization service 410 selects and/or determines a label and/or tag for the first node…etc.”).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. U.S. Patent Publication (2010/0228730; hereinafter: Muller) in view of Skidmore et al. U.S. Patent (9,996,535; hereinafter: Skidmore) and further in view of Rajamanthiram et al. U.S. Patent Publication (2013/0138744; hereinafter: Rajamanthiram) and Makhijani et al. U.S. Patent (9,767,409; hereinafter: Makhijani)

4, 11, and 18
As to claim 4, 11, and 18, the combination of Muller, Skidmore, and Rajamanthiram discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein the applied tag determiner is configured to determine confidence levels associated with the determined applied tags, the tag engine comprising: 
a confidence comparator configured to: 
determine a highest confidence level of the determined confidence levels; and 
select an applied tag of the determined applied tags having the determined highest confidence level to be the effective tag.

However, Makhijani further disclose wherein the applied tag determiner is configured to determine confidence levels associated with the determined applied tags, the tag engine comprising: 
a confidence comparator configured to: 
determine a highest confidence level of the determined confidence levels (column 3, lines 5-25, “Using the strength of similarity, a confidence metric may be generated to provide a relative measure as to how closely two items are related. This confidence metric can indicate a degree of certainty that a tag for one item is applicable to another…etc.”); and 
select an applied tag of the determined applied tags having the determined highest confidence level to be the effective tag (column 3, lines 5-25, “For example, if a tag is discovered for an item which is associated with a high degree of confidence, the tag may be applied through an automated tagging system…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muller with the teachings of Skidmore, Rajamanthiram, and Makhijani to tag data based on a confidence score threshold which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muller with the teachings of Skidmore, Rajamanthiram, and Makhijani to efficiently and accurately identify tags and a routing plan to apply accurate tags for data items. (Makhijani: column 1, lines 32-35)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
June 10, 2021                                                                                                                                                                                                     


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000